Citation Nr: 1025997	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-38 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Douglas J. Rosinski, Attorney at 
Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to December 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.

In a May 2007 decision, the Board reopened the claims of service 
connection for right and left (bilateral) ear hearing loss; 
denied the claim of service connection for right ear hearing 
loss; and remanded the claim for service connection for left ear 
hearing loss for additional development.

In a March 2008 decision, the Board then denied the claim of 
service connection for left ear hearing loss.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In August 2008, during the pendency of the appeal to the Court, 
the Veteran's attorney and VA's Office of General Counsel - 
representing the Secretary, filed a Joint Motion for Remand, 
requesting that the Court vacate the Board's decision and remand 
the case for further development and readjudication.  The Court 
granted the Joint Motion for Remand in an August 2008 Order, and 
returned the case to the Board for compliance with the directives 
specified.

In January 2009, the Board remanded the Veteran's claim for 
service connection for left ear hearing loss in compliance with 
the August 2008 Court Order.  The requested development has since 
been completed, and the case has been returned to the Board for 
further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the Veteran if further 
action is required.
REMAND

A preliminary review of the file indicates that, following the 
February 2010 certification of the claims file to the Board, the 
Veteran submitted additional evidence.  The Board has since sent 
the Veteran a letter asking whether he is waiving his right to 
have the RO initially consider this additional evidence, and he 
responded by submitting additional evidence with no waiver 
attached.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).  See also Disabled American 
Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. 
Cir. 2003).  Therefore, the Board is remanding the Veteran's 
claim for the RO to initially consider this additional evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Readjudicate the Veteran's claim in light of 
the additional evidence he submitted 
following the February 2010 Board 
certification.  If, after considering this 
additional evidence, his claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration 
of the claim.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


